Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 31, 2014

The Court of Appeals hereby passes the following order:

A15D0090. IVAN RUSSELL CUNNINGHAM, III v. TAMARA RAPSON.

      Ivan Russell Cunningham, III, the biological father of minor child D. S. C.,
seeks discretionary review of the superior court’s order denying his motion for new
trial. The superior court’s order was entered on August 23, 2014, and Cunningham
filed his application on October 6, 2014. We lack jurisdiction because the application
is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Cunningham filed his application 44 days after
entry of the order he seeks to appeal. Therefore, the application is untimely, and it
is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            10/31/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.